Citation Nr: 1807420	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left leg varicose veins characterized as status post endovascular laser ablation with residual varicosities prior to December 12, 2013, and in excess of 40 percent thereafter.

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps from June 1975 to June 1995, and received multiple awards and medals including the Navy Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In his March 2014 VA Form 9 (substantive appeal), the Veteran indicated that he was only appealing the issues of an increased rating for left leg varicose veins, and service connection for bilateral knee disability.  Thus, no further action was taken by the RO on the issues of an increased rating for hypertension, service connection for sleep apnea, and service connection for varicose veins of the right leg and they were not certified to the Board for review.  The Board finds that these issues are not before the Board.

In his March 2014 substantive appeal, the Veteran requested a hearing.  A May 2017 letter advised the Veteran that his hearing was scheduled for June 2017.  The Veteran failed to appear for the hearing, and his hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).

In January 2014, the RO increased the Veteran's rating to 40 percent for left leg varicose veins effective December 12, 2013.  Because the increase in evaluation of the Veteran's left leg varicose veins does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

I. Left Leg Varicose Veins

The Veteran seeks an initial rating in excess of 10 percent for his service-connected left leg varicose veins prior to December 12, 2013, and in excess of 40 percent thereafter.

A January 2018 VA Request for Physical Examination reflects that the RO requested a Disability Benefits Questionnaires (DBQ) for cardio arteries and veins (vascular) on January 9, 2018 to determine the current severity of the Veteran's service connected left leg varicose veins.  The Veteran was afforded such an examination later in January 2018.  However, there is no indication that the AOJ has reviewed this report in connection with the Veteran's appeal for a higher rating for his left leg varicose veins.  

II. Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability.  The Veteran asserts that his bilateral knee disability is related to service.  In March 2010, the Veteran stated that due to the varicose veins on his left leg, he was constantly trying to keep weight off his left leg, which started to take a toll on his right leg, which had started putting stress on his left knee, and swelling had started to occur.  In his March 2014 substantive appeal, the Veteran stated that running in boots, repelling, fast roping, hiking 25 miles with 70-pound packs, and landing on flight decks caused his bilateral knee disability.

A June 2011 VA treatment record reflects that the Veteran reported that he had several years of left knee pain.  The Veteran denied a single instigating event or injury.  He stated that his pain had been progressive over 15 years.

The Veteran was afforded a VA examination in December 2013, which reflected a diagnosis of degenerative joint disease of the knees.  A November 2010 x-ray of the left knee revealed mild patellofemoral degenerative changes.  The Veteran reported that he had problems with his knees since early in his military career, and had been to sick bay multiple times for knee pain.  He stated that his knee symptoms continued after discharge and that his knees worsened such that he stopped running and required medication for the pain.  The examiner opined that the Veteran's bilateral knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no evidence that the Veteran incurred any injuries on his knees during active duty, nor did the Veteran cite any problems with his knees on his separation examination.

The examiner did not offer a sufficient etiological opinion as to whether the Veteran's bilateral knee disability was related to service or related to his service-connected left leg varicose veins, which renders the opinion inadequate.  Specifically, the examiner did not adequately discuss the Veteran's statements that he had suffered continuous pain since service, and the examiner also did not discuss the Veteran's March 2010 statement that he was constantly trying to keep weight off of his left leg, due to his varicose veins, which started to take a toll on his right leg, and put stress on his left knee.

Therefore, the Board finds that a supplemental VA opinion is warranted to determine the etiology of the Veteran's bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1. Review the January 2018 VA examination for left varicose veins report and determine whether such examination is adequate for rating purposes.  If not, return the examination report to the examiner to remedy any identified deficiencies and to provide a supplemental opinion, or if indicated due to any inadequacies in the examination report, schedule another VA examination Veteran to determine the severity of the Veteran's left varicose veins.  

2. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's bilateral knee disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral knee disability manifested during service, that arthritis was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to active duty service.

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral knee disability is proximately due to a service-connected disability to include left leg varicose veins.

c. Whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral knee disability is aggravated (increased in severity) by a service-connected disability to include left leg varicose veins.

The examiner should consider and discuss the following:

i. the Veteran's March 2010 statement that due to the varicose veins on his left leg, he was constantly trying to keep weight off his left leg, which started to take a toll on his right leg, which started putting a stress on his left knee, and swelling started to occur;

ii. the June 2011 VA treatment record, which reflects that the Veteran reported that he had several years of left knee pain.  The Veteran denied a single instigating event or injury, and stated that his pain had been progressive over 15 years.

iii. the Veteran's March 2014 statement that running in boots, repelling, fast roping, hiking 25 miles with 70-pound packs, and landing on flight decks from repelling and fast roping caused his bilateral knee disability.

In rendering the opinion, the examiner should consider the Veteran's statements to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




